UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4441
JOE F. COLEMAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-195)

                  Submitted: September 23, 2002

                      Decided: October 4, 2002

  Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Gerald T. Zerkin,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Stephen W. Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. COLEMAN
                              OPINION

PER CURIAM:

   Joe F. Coleman pled guilty pursuant to a written plea agreement to
possession of a firearm by a convicted felon, in violation of 18 U.S.C.
§ 922(g)(1) (2000). Coleman was originally sentenced to ninety-two
months’ imprisonment. The Government then filed a Fed. R. Crim. P.
35(b) motion requesting a sentence reduction based on Coleman’s
substantial assistance. The district court granted the Government’s
motion and reduced Coleman’s sentence to sixty months’ imprison-
ment. We dismiss Coleman’s appeal.

   A defendant may waive the right to appeal if that waiver is a know-
ing and intelligent decision to forego the right to appeal. United States
v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). To deter-
mine whether a waiver is knowing and intelligent, this Court exam-
ines the background, experience, and conduct of the defendant. Id.
Generally, if the district court fully questions a defendant regarding
the waiver of his right to appeal during a Fed. R. Crim. P. 11 collo-
quy, the waiver is both valid and enforceable. United States v. Wes-
sells, 936 F.2d 165, 167-68 (4th Cir. 1991); United States v. Wiggins,
905 F.2d 51, 53-54 (4th Cir. 1990). Waiver of appeal of a sentence,
however, does not bar the appeal of a sentence imposed in excess of
the statutory maximum, or a challenge to the validity of a guilty plea.
United States v. General, 278 F.3d 389, 399 & n.4 (4th Cir.), cert.
denied, 122 S. Ct. 2643 (2002). Further, a defendant does not waive
the right to appeal a sentence based on a constitutionally impermissi-
ble factor such as race, United States v. Marin, 961 F.2d 493, 496 (4th
Cir. 1992), or proceedings conducted in violation of the Sixth Amend-
ment right to counsel following the entry of a guilty plea. United
States v. Attar, 38 F.3d 727, 732-33 (4th Cir. 1994).

   Coleman knowingly and voluntarily waived his right to appeal his
sentence. Further, he has not alleged that his sentence was imposed
in excess of the statutory maximum, or was based on a constitution-
ally impermissible factor such as race, see Marin, 961 F.2d at 496, or
that the proceedings were conducted in violation of the Sixth Amend-
ment right to counsel, see Attar, 38 F.3d at 732-33.
                     UNITED STATES v. COLEMAN                     3
   Accordingly, we dismiss Coleman’s appeal. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                       DISMISSED